Citation Nr: 0811682	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 2002 to August 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that granted the veteran's claim of 
entitlement to service connection for PTSD with an evaluation 
of 50 percent.  The veteran perfected a timely appeal of this 
determination to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
December 20, 2007.  However, the veteran failed to report to 
the hearing.  As the record does not contain further 
explanation as to why the veteran failed to report to the 
hearing, or any additional requests for an appeals hearing, 
the Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.704 (2006).


FINDING OF FACT

The veteran's PTSD symptoms do not approximate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  The VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, September 2004 and March 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was issued to the veteran by March 2006.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in July 2007.  To 
whatever extent the decision of the Court in Dingess requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as increased initial 
evaluation claims, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  As the appeal 
is being denied herein, any such issues are moot.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's 
testimony at his June 2006 RO hearing, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.




II. Increased Initial Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 50 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran seeks initial evaluation in excess of the Board's 
grant of 50 percent for his service connected PTSD.  This 
appeal arises from an initial grant of service connection, 
which assigned the initial disability evaluation of 50 
percent effective August 7, 2004.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The veteran was afforded a VA examination in October 2004.  
At that time, the veteran reported the following: he had 
unwanted memories of events in service several times week, 
with moderate intensity; he had recurrent nightmares several 
times a week; he had an incident like a flashback once or 
twice a week; he avoided conversations once or twice a week; 
he avoided places and people almost daily and had diminished 
interest or participation in significant activities; he had 
feelings of detachment, with more isolation; once or twice a 
week he felt irritable and angry; he had difficulty 
concentrating much of the time; he had moderate 
hypervigilance; and he had exacerbated startle response once 
or twice a week.  The VA examiner noted that the veteran was 
unemployed and did not have any clear direction for his life 
at the time, and that there was some social isolation.  The 
examiner also noted that it was not clear how his functional 
abilities in a work situation would be at the time.  On 
mental status examination, the following was noted: the 
veteran had good eye contact; motor behavior was appropriate; 
he reported that his mood in the last month had been sad and 
depressed; affect was full range; his thought process was 
logical and coherent; he had difficulties with abstract 
thoughts; he understood the meaning of a common saying; 
thought content was without delusions, persecutory feelings, 
or paranoia; he reported that his appetite was down, energy 
was low, and libido was nonexistent; perceptions were 
negative for auditory or visual hallucinations; he was 
oriented times three; attention and concentration were 
intact; memory seemed to be affected, with immediate and 
recent memory not good; judgment was fair; and he denied 
suicidal or homicidal ideation.  The veteran was diagnosed as 
having PTSD, mild, with a global assessment of functioning 
(GAF) score of 55.  The examiner noted that the veteran met 
the criteria for PTSD at the time, and that he seemed to have 
a mild level.

On February 2005 VA outpatient consultation, the veteran 
reported that he continued to experience PTSD along with a 
moderate level of depression.  He also reported that he was 
living with his father and younger brother, that his child 
lived with his mother and he did not get to see the child 
very often, that he was not currently employed and had been 
spending most of his time sleeping excessively, and that he 
got up in the afternoon to eat and see friends but then went 
back to bed in the early evening.  He was noted to be polite 
and appropriate, with camouflage clothes, and he denied 
current psychotic symptoms or suicidal or homicidal ideation, 
but complained of excessive sleep and poor appetite with 
weight loss.  He was noted to be alert and oriented, quite 
verbal and forthcoming, with no obvious anxiety, and affect 
appropriate to situation.  The veteran was diagnosed as 
having PTSD and depression.

A July 2005 VA progress note indicates that the veteran 
complained of sleeping problems, having nightmares, being 
hypervigilant, poor appetite, and having a lot of angry 
outbursts.  The veteran was diagnosed as having PTSD and 
depression, with significant symptoms of both.  He was noted 
not to have been currently suicidal or homicidal, but prone 
to anger outburst, getting frustrated, not eating too much, 
and sleeping excessively.

At his June 2006 RO hearing, the veteran testified as 
follows: that he threw things when he lost his temper; that 
he had memory and sleeping problems; that he talked to people 
from time to time, but did not get into in-depth 
conversations, and did not really socialize with this friends 
any more; and that he had homicidal feelings and lost his 
temper easily, and therefore tried to stay away from people.

On August 2006 VA mental health screening note, the following 
was noted on mental status examination: the veteran was 
alert, attentive, cooperative, and reasonable; speech was 
normal in rate and rhythm; language was intact; mood was 
depressed and affect flat; there was no perceptional 
disturbance; thought process and association was normal and 
coherent; and there was no unusual thought content, no 
suicidal or violent ideation, limited insight, impulsive 
judgment, impaired remote memory, and average fund of 
knowledge.  It was noted that the veteran was casually 
dressed, soft spoken.  His mood was reported as depressed, 
his affect was flat and constricted, and he denied homicidal 
or suicidal ideation.  The examiner noted that the veteran 
was no significant risk to harm himself.  He was given a GAF 
score of 58. 

The veteran as afforded another VA examination in August 
2006.  The veteran then reported the following: that he 
continued to attempt to avoid thinking about the war; 
diminished interest in leisure activities, although he 
reported some interest in continuing his interest in music; 
feelings of detachment from others, stating that he did not 
feel close with any friends other than one friend from the 
military, with whom he had minimal contact; ongoing sleep 
disturbance; feelings of irritability, although he stated 
that he kept it all inside and typically did not have anger 
outbursts towards others; chronic concentration difficulties 
since his return home from the war, which interfered with his 
ability to do paperwork and attend to other reading 
activities; some mild hypervigilance; anxiety and depression; 
anhedonia, feelings of fatigue, though he denied suicidal 
ideation; some homicidal ideation with no intent or plan, but 
this was usually a result of his level of irritability but 
passed very quickly.  The examiner noted that there did not 
appear to have been any remission of the veteran's symptoms, 
and all of his symptoms appeared to be right in line with the 
frequency and intensity of symptoms as reported in his 
previous October 2004 examination.  The veteran denied the 
presence of any inappropriate behaviors.  He also stated that 
he had difficulties getting along with his father, that he 
had a 5-year-old son who lived with his mother, that he spent 
a good deal of time with his son during the summer and saw 
his son on weekends during the school year, and that he got 
along well with his son.  The veteran reported that he had 
few friends, rarely socialized with others, and had little 
interest in leisure activities, spending most of his time 
doing nothing.  On mental status examination, the following 
was noted: the veteran was causally dressed; he was quite 
soft spoken and offered little initially in terms of 
spontaneous speech, though this improved significantly as the 
interview progressed; his mood was reported as anxious and 
depressed; affect was constricted; he denied suicidal 
ideation, though reported some passive homicidal ideation 
without intent or plan; his thought process was logical and 
goal-directed; no perceptual disturbance was noted; cognition 
was not formally tested, though appeared to be within normal 
limits; and insight and judgment were fair.  The veteran was 
again given a GAF score of 55.  The VA examiner commented 
that the veteran presented with chronic symptoms of PTSD, 
which appeared to be in the mild to moderate range of 
severity.  

A letter dated in December 2006 from the veteran's VA 
counselor indicated that the veteran had suffered from the 
PTSD symptoms of flashbacks, nightmares, sleep problems, 
hypervigilance, irritability, anger, emotional numbness, 
paranoia, isolative behaviors, difficulty with social 
situations, detachment from others, avoidance symptoms, 
reactions to triggers, concentration problems, startled 
response, and difficulty getting out of bed with decreased 
motivation.

On November 2006 VA mental health note, the veteran was noted 
to have had a current GAF score of 58.  The veteran was 
diagnosed as having chronic PTSD with a flat affect.

A December 2006 VA note indicates that, on mental status 
examination, the following was noted: the veteran was alert, 
cooperative, had fair hygiene, was casually groomed, and was 
thin to well-nourished in appearance; he had normal rate and 
rhythm of speech, psychomotor activity within normal limits, 
no tremors, diaphoresis or evidence of intoxication; his 
affect was mildly constricted, not labile or irritable; his 
mood was up and down, and was anxious, according to the 
veteran; thought process was linear, there was no flight of 
ideas, delusions, or response to internal stimuli; and he 
denied current suicidal or homicidal ideation.  There were 
noted to be no acute psychiatric or safety issues apparent.  

On VA mental status examination in January 2007, the 
following was noted: the veteran was alert, cooperative, had 
fair hygiene, was causally groomed, and was thin to well-
nourished in appearance; speech was normal rate and rhythm; 
psychomotor activity was within normal limits, with no 
tremors, diaphoresis or evidence of intoxication; affect was 
full, not labile or irritable; mood appeared euthymic; there 
was bright and full range of affect; thought process was 
linear, there was no flight of ideas, delusions, or response 
to internal stimuli, had no suicidal or homicidal ideation; 
and there was fair insight and judgment.  

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent disability rating under DC 9411 than those 
for a 50 percent disability rating.

The record does not reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  The veteran has consistently been 
noted not to have suicidal ideation, to have normal speech 
and thought processes, to be alert and oriented, and to have 
normal appearance and hygiene.  No obsessional rituals 
interfering with routine activities have ever been noted on 
examination, and behavior on examination has consistently 
been noted to be appropriate.

The Board notes that depression, anxiety, and depressed and 
anxious mood have repeatedly been reported by the veteran and 
noted on VA examination.  However, nothing that approximates 
near-continuous panic or depression, affecting the ability to 
function independently, has been reported by the veteran or 
noted on examination.  In this regard, the Board notes that 
depressed mood and anxiety are symptoms listed in the 
criteria for ratings of less than 70 percent under DC 9411.

The Board also notes the following: the veteran reported in 
October 2004 that, once or twice a week, he felt irritable 
and angry; a July 2005 VA progress note indicated that the 
veteran complained of having a lot of angry outbursts, and 
the veteran was noted to be prone to anger outburst sand 
getting frustrated; at his June 2006 RO hearing, the veteran 
testified that he had had homicidal feelings and lost his 
temper easily, so that he tried to stay away from people; in 
August 2006, the veteran was noted to have had impulsive 
judgment and feelings of irritability, although he stated 
that he kept it all inside and typically did not have anger 
outbursts towards others; and, in August 2006, he reported 
some homicidal ideation, with no intent or plan, but it was 
noted that this was usually a result of his level of 
irritability and passed very quickly.  While recognizing 
these symptoms of anger, irritability, and impulsive judgment 
noted in the record, the Board does not find that such 
symptoms approximate impaired impulse control such as 
unprovoked irritability with periods of violence.  To the 
extent that the post-service medical record reflects anger 
and irritability, it reflects anger and irritability that is 
essentially under the veteran's control, which has not 
resulted in any periods of violence, or any other such 
manifestations of irritability approximating the 
symptomatology of periods of violence.  The Board thus does 
not find that symptoms of anger, irritability or impulsivity 
have manifested to the level of severity of symptomatology 
indicated in the criteria for a 70 percent rating under DC 
9411.  

The Board furthermore notes the following: on October 2004 VA 
examination, the veteran reported that he avoided 
conversations once or twice a week, that he avoided places 
and people almost daily and had diminished interest or 
participation in significant activities, and that he had 
feelings of detachment with isolation; at his June 2006 RO 
hearing, the veteran testified that he talked to people from 
time to time, but did not get into in-depth conversations, 
and did not really socialize with his friends any more; in 
August 2006, he was noted to have had feelings of detachment 
from others, stating that he did not feel close with any 
friends, other than one friend from the military, with whom 
he had minimal contact; in August 2006, it was noted that he 
had difficulties getting along with his father, had few 
friends, rarely socialized with others, reported little 
interest in leisure activities, and stated that he spent most 
of his time doing nothing; and a letter from the veteran's VA 
counselor, dated in December 2006, indicated that the veteran 
had suffered from the PTSD symptoms, including emotional 
numbness, isolative behaviors, difficulty with social 
situations, detachment from others, and avoidance symptoms.  
However, the Board also notes that, in February 2005, veteran 
reported that he would see friends, and, in August 2006, the 
veteran reported that he spent a good deal of time with his 
son during the summer, saw his son on weekends during the 
school year, and got along well with his son.  Thus, while 
the record reflects difficulty in establishing and 
maintaining effective social relationships, as indicated by 
the veteran's reports of social isolation and avoidance of 
social situations, it does not reflect an inability to 
establish and maintain effective relationships, as indicated 
by the veteran's interaction with at least a few friends, and 
his good relationship with his son.  Therefore, the veteran's 
symptoms regarding difficulty in establishing and maintaining 
relationships more closely approximate those symptoms listed 
in the criteria for a 50 percent rating under DC 9411 than 
those listed in the criteria for a 70 percent rating.

The Board notes the veteran's GAF scores of record, ranging 
from 55 to 58.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV); 38 C.F.R. 
§ 4.130.  The Board finds that the symptoms indicated by the 
veteran's GAF scores are consistent with those symptoms 
listed in the criteria for a disability rating of 50 percent 
under DC 9411, which include flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more frequently than once a week, occupational and 
social impairment with reduced reliability and productivity, 
and difficulty in establishing and maintaining effective work 
and social relationships.

Finally, the veteran was noted to have mild PTSD on October 
2004 VA examination, significant PTSD symptoms in July 2005, 
and PTSD symptoms in the mild to moderate range of severity 
on August 2006 VA examination.  These characterizations of 
the veteran's PTSD symptoms of "mild", "moderate", and 
"significant" do not indicate that VA medical examiners 
considered the veteran's PTSD to be productive of the high 
level of symptom severity contemplated by the criteria for a 
70 percent disability rating under DC 9411.

Thus, the Board does not find that the veteran's PTSD more 
closely approximates the criteria for a 70 percent rating 
under DC 9411 than those for a 50 percent rating.  
Accordingly, an initial disability rating in excess of 50 
percent for PTSD is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


